Case 1:18-cv-11647-PKC Document 80
                                78 Filed 07/08/19
                                         07/03/19 Page 1 of 2
          Case 1:18-cv-11647-PKC Document 80 Filed 07/08/19 Page 2 of 2
        Case 1:18-cv-11647-PKC Document 78 Filed 07/03/19 Page 2 of 2


Dated: July 3, 20 I9                           Respectfully submitted,




                                                BY:
                                                       Bricanne Scully (BS 3711)
                                                       bscully@ipcounselors.com
                                                        EPSTEIN DRANG EL LLP
                                                       60 East 42 11 ' 1 Street, Suite 2520
                                                        New York, NY 10165
                                                        Telephone:       (212) 292-5390
                                                        Facsimile:       (212) 292-5391
                                                        Allorneysj(>r Plaint[.{/'
                                                        Malle/, Inc.

It is so ORDERED.

Signed at Ne,v York. NY on _ July
                             _ _    ·-- - 8 · 2019.




                                           2
